DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A & Species A1 (claims 12-14, 18-20) in the reply on 02/07/2022 is acknowledged. 
Claims 1-11, 15-17 are cancelled.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the compartments” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “compartments”.  All claims which depend on clam 12 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 13 recites “capsules” in line 2.  It is unclear whether the claimed “capsules” is identical to or a different feature from the claimed “capsules” in claim 12.  For the purpose of office action, the recitation will be treated as if it recites “the capsules”.  All claims which depend on clam 13 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 13 recites “capsules” in line 3.  It is unclear whether the claimed “capsules” is identical to or a different feature from the claimed “capsules” in claim 12.  For the purpose of office action, the recitation will be treated as if it recites “the capsules”.  All claims which depend on clam 13 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 13 recites “light-transmissive beads” in line 4.  It is unclear whether the claimed “light-transmissive beads” is identical to or a different feature from the claimed “light-transmissive beads” in line 3.  For the purpose of office action, the recitation will be treated as if it recites “the light-transmissive beads”.  All claims which depend on clam 13 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 18 recites “the % total transmittance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “% total transmittance”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of FONTANA (US 20100265564 A1).
	Regarding claim 12, LIN teaches an energy harvesting electrophoretic display (see the electrophoretic display (EPD) device comprising a solar cell, see Fig. 5) comprising: in order from the viewing side:
a protective layer (see the layer 560, which has a capability of protection) (see Fig. 5); 
an electrophoretic display component (see the top electrode 556 & the electrophoretic display panel 540 & the bottom electrode 536 & the interface layer 538) comprising a first light-transmissive electrode layer (see the top electrode 556; [0011] The top electrode member and the bottom electrode member are transparent to light), an electrophoretic material layer (see the electrophoretic material layer in the electrophoretic display panel 540) and a backplane (see the interface layer 538) comprising a second electrode layer (see the bottom electrode 536 & IPS electrodes 536 a and 536 b), the electrophoretic material layer comprising an electrophoretic medium that is compartmentalized in capsules (see the electrophoretic medium 546 which is compartmentalized in the electrophoretic micro-capsule structures 541) (see Fig. 5), wherein the compartments (see the compartments in the electrophoretic micro-capsule structures 541) are separated by light-transmissive gaps (see the light-transmissive gaps between the electrophoretic micro-capsule structures 541) (see Fig. 5); 
a photovoltaic layer (see the solar cell 520) comprising a photovoltaic element (The solar cell 520 necessarily has a photovoltaic element) (see Fig. 5); 
wherein the photovoltaic element absorbs the portion of the incident light to the energy harvesting electrophoretic display that reaches the photovoltaic element via the electrophoretic display component and converts the absorbed light into electric current or voltage (The solar cell 520 and the device have a capability of this function) (see Fig. 5, [0079]); 
wherein the generated electric current or voltage is used for the operation of the electrophoretic display upon the conversion or is stored in a storage component to be used for the operation of the electrophoretic display at a later time ([0059] The converted electrical energy may be used to drive one or more electrodes of the bottom electrode member; [0003] An EPD can be self-sufficient if combined with a solar cell component to supply electricity).


	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 12.
	LIN teaches the second electrode layer comprises an active matrix of pixel electrodes (see the in-plane switching (IPS) electrodes 536 a and 536 b in the bottom electrode 536 & in-plane switching (IPS) electrodes 536 a and 536 b) (see Fig. 5).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of FONTANA (US 20100265564 A1) as applied to claim 12 above, further in view of O’Keeffe (US 20180373112 A1).
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 12.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of FONTANA (US 20100265564 A1) as applied to claim 12 above, further in view of WANG (US 20090152947 A1).
	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 12.
	Regarding the claimed “a battery in electrical communication with the photovoltaic layer”, LIN discloses the converted electrical energy may be used to drive one or more electrodes of the bottom electrode member [0059], but does not explicitly disclose the claimed feature.  However, WANG discloses loads as well as batteries are in electrical communication with a solar panel (see Fig. 4A), wherein any excess solar panel power not consumed by the system is 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726